On writ of certiorari to review the action of the United States Court of Claims, 171 Ct. Cl. 324, 347 F. 2d 509, holding that defendant improperly cancelled the contract in suit since the Anti-Kickback Act, 60 Stat. 37, as amended, 74 Stat. 740, 41 U.S.C. sec. 51, does not authorize cancellation of a contract where the contractor violated the law which the Court of Claims said gave the Government only the remedy of a civil suit to recover the amount of the kickback from the offending contractor, the Supreme Court on April 25, 1966, 384 U.S. 917, granted certiorari and on December 5, 1966, 385 U.S. 138, held that the Anti-Kickback Act which clearly expressed a policy hostile to kickbacks, was sufficient authorization for the United States to cancel the contract in suit and reversed the judgment of the Court of Claims with directions to sustain the United States’ right to cancel the prime contract. Rehearing denied January 16,1967.